DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, readable on claims 1-11 and 18-20 in the reply filed on 10/17/2022 is acknowledged.
Claims 12-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 3 and 20 are confusing in that it is unclear whether “an unsheathed cable”, as recited in each of these claims, is meant to be different from the “long line”, as set forth in independent claims 1 and 18, from which claims 3 and 20 respectively and ultimately depend.
 	In claim 8, line 2, the phrase “for mounted on the long line hook” does not make grammatical sense thereby rendering the claim confusing.
	Claim 10 appears to be identical to claim 9 such that it is unclear how claim 10 further limits the subject matter of claim 9.
 	There is no clear antecedent basis for “the battery” as recited in the first line of claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, and 18, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Repp et al. (US-10,023,312) in view of Burgess et al. (US-9,580,173).
 	The patent to Repp et al. shows a wireless assembly (102) for use with a hook (106) suspended from a helicopter (100) on an unsheathed cable (104).  A waterproof housing (202) encloses a space for accommodating batteries (302) and a wireless receiver (312).  The Repp et al. patent does not disclose an electro-mechanical actuator for its hook as is called for in the above claims of the instant application.
 	The Burgess et al. patent shows an aircraft with a remotely actuated hook for selectively releasing a payload.  As shown schematically in Figure 1D, a payload release device (106) houses a processing system (120) that can include a microprocessor (see col. 8, line 47), an electro-mechanical actuator (172), a wireless receiver (128), a battery (134), and a hook (174) which can release a load when actuated by the actuator (172).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a payload release device, similar to that disclosed in the Burgess et al. patent, inside of the waterproof housing (202) of the Repp et al. assembly so that the hook could be remotely actuated through wireless communication to safely release a load at a specific time and location.

Claim(s) 2-7, 9-11, 19, and 20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Repp et al. in view of Burgess et al. as applied to claims 1, 8, and 18 above, and further in view of Karbassi (US-2019/0242411).
 	Neither Repp et al. nor Burgess et al. specifically discloses a momentary switch as called for in claims 2, 9, and 19 of the instant application.	
 	However, it is old and well known to equip a manual controller with momentary switches that are pressed to transmit a wireless signal.  Karbassi shows a handheld remote controller (30) having a plurality of momentary switches (32, 34, 36) for operating a wireless assembly associated with a crane.
 	Accordingly, it would have been obvious to a person having ordinary skill in the art to provide the wireless transmitter of the modified Repp et al. assembly, as presented supra, with one or more momentary switches, as taught by Karbassi, in order to ensure a safe release of a load suspended on the resulting hook by requiring a user to press and hold the momentary switch.
	Regarding claims 5-7, the Burgess et al. patent discloses that its wireless communication can include known interfaces such as Bluetooth or WiFi technology (see col. 38, lines 17-32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kiser (US-5,636,888), Bowers et al. (US-5,609,378), and Androski (US-4,073,531) show wireless assemblies for remotely actuating a suspended hook.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
11/16/2022